Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 1 of 15




                      EXHIBIT 1
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 2 of 15


                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-24539-CIV-MORENO/LOUIS



   HAPPY TAX FRANCHISING, LLC,
   a Florida limited liability company and
   MARIO COSTANZ, individually,

          Plaintiffs,
   vs.

   JAMEY HILL, an individual,
   THE J L HILL GROUP, LLC,
   a Nevada limited liability company,
   TRICIA DRAGO, individually
   and BANYAN ACCOUNTING, LLC,
   a Hawaii limited liability company,

          Defendants.                                   /

                             PLAINTIFFS’ UPDATED INITIAL DISCLOSURES

           Plaintiffs, HAPPY TAX FRANCHISING, LLC (“Happy Tax”) and MARIO COSTANZ

    (collectively, “Plaintiffs”), through undersigned counsel, and pursuant to Fed. R. Civ. P. 26(a),

    hereby submit their Updated Initial Disclosures.

                                 INITIAL DISCLOSURE QUALIFICATIONS

           1.         These Initial Disclosures are based upon information known to Plaintiffs as of the

    date hereof and reflect their current knowledge. These Initial Disclosures are provided without

    prejudice to the disclosure, identification, or production, during the course of discovery or at any

    other time, of individuals, information and/or documents that may be subsequently identified,

    discovered, or determined to be relevant or containing discoverable information Plaintiffs may use

    in support of their claims, or otherwise inadvertently omitted from these Initial Disclosures.

    Accordingly, Plaintiffs hereby expressly reserves their right to revise, amend, correct, retract,

    supplement and/or otherwise modify these Initial Disclosures as appropriate or necessary.


                                                  JEFFREY M. BERMAN, P.A.
                1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 3 of 15


            2.         By identifying documents in these Initial Disclosures, Plaintiffs do not waive their

    right to object to the disclosure of such documents on the basis of the attorney-client privilege,

    the work-product doctrine, or any other applicable protection against disclosure.

            3.         Any document described by Plaintiffs herein is subject to all objections as to

    competence, relevance, materiality, propriety, and admissibility, as well as to any and all other

    objections on any grounds that would require the exclusion of the document or any portion thereof

    if such document was offered into evidence. All such objections and supporting grounds are

    hereby expressly reserved and may be interposed at the time of any deposition or at or before any

    hearing or trial in this matter.

                                         RULE 26 INITIAL DISCLOSURES

            26(a)(1)(A): Initial Disclosures:

            (i)        The name and, if known, the address and telephone number of each
                       individual likely to have discoverable information – along with the
                       subjects of that information – that the disclosing party may use to support
                       its claims or defenses, unless the use would be solely for impeachment:

            1.         Mario Costanz (c/o Plaintiffs’ counsel):

                       Mr. Costanz is believed to have knowledge regarding the business operation of
                       Happy Tax, the franchise relationships between Happy Tax and these Defendants,
                       the status of the franchise relationships between Happy Tax and other Happy Tax
                       franchisees, the terms and provisions of the various agreements between Happy
                       Tax and these Defendants, the breaches by Defendants of the various agreements
                       between Happy Tax and these Defendants, the existence of defamatory and
                       disparaging communications disseminated by these Defendants regarding
                       Plaintiffs, and the extensive damages Plaintiffs suffered as a result of Defendants’
                       improper actions.

            2.         Jamey Hill (c/o Defendants’ counsel):

                       Ms. Hill is believed to have knowledge regarding the business operation of
                       Happy Tax, the franchise relationship between Happy Tax and The J.L. Hill Group,
                       the agreements involving Ms. Hill, The J.L. Hill Group and Happy Tax,
                       the breaches of those agreements by Ms. Hill and The J.L. Hill Group, and the
                       defamatory statements published about Plaintiffs that are the subject of this action.



                                                                 2
                                                   JEFFREY M. BERMAN, P.A.
                 1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 4 of 15


          3.         Tricia Drago (c/o Defendants’ counsel):

                     Ms. Drago is believed to have knowledge regarding the business operation of
                     Happy Tax, the franchise relationship between Happy Tax and Banyan Accounting,
                     the agreements involving Ms. Drago, Banyan Accounting and Happy Tax,
                     the breaches of those agreements by Ms. Drago and Banyan Accounting, and the
                     defamatory statements published about Plaintiffs that are the subject of this action.

          4.         Johnny “Jemel” Mainer-Smith:

                     508 Earnest Ln Temple, GA 30179 - (770) 891-2554

                     Mr. Mainer-Smith is believed to have knowledge regarding the business operation
                     of Happy Tax, the franchise relationship between Happy Tax and Bottom Line Tax
                     Services, and the defamatory statements published about Plaintiffs that are the
                     subject of this action.

          5.         Chad Greene:

                     2235 Lewisville Clemmons Road Unit F Clemmons, NC 27012 – (336) 793-2454

                     Mr. Greene is believed to have knowledge regarding the business operation of
                     Happy Tax, the franchise relationship between Happy Tax and Mr. Greene, the
                     agreements involving Mr. Greene and Happy Tax, the breaches of those agreements
                     by Mr. Greene, and the defamatory statements published about Plaintiffs that are
                     the subject of this action.

          6.         Sean McDonald:

                     188 Sterling Drive Newington, CT 06111 - (203) 605-6934

                     Mr. McDonald is believed to have knowledge regarding the business operation of
                     Happy Tax, the franchise relationship between Happy Tax and Mr. McDonald,
                     the agreements involving Mr. McDonald and Happy Tax, and the defamatory
                     statements published about Plaintiffs that are the subject of this action.

          7.         Melissa Salyer:

                     2405 Mathews Green Rd, Virginia Beach, VA 23456 – (305) 797-5574

                     Ms. Salyer is believed to have knowledge regarding the business operation of
                     Happy Tax, the franchise relationships between Happy Tax and these Defendants,
                     the terms and provisions of the various agreements between Happy Tax and these
                     Defendants, the breaches by Defendants of the various agreements between Happy
                     Tax and these Defendants, the existence of defamatory and disparaging
                     communications disseminated by these Defendants regarding Plaintiffs, and the
                     extensive damages Plaintiffs suffered as a result of Defendants’ improper actions.


                                                               3
                                                 JEFFREY M. BERMAN, P.A.
               1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 5 of 15


          8.         Halldora “Dora” Cuyler:

                     1181 Birdneck Lake Dr, Virginia Beach, VA 23451 – (757) 277-1290

                     Ms. Cuyler is believed to have knowledge regarding the business operation of
                     Happy Tax, the franchise relationships between Happy Tax and these Defendants,
                     the terms and provisions of the various agreements between Happy Tax and these
                     Defendants, the breaches by Defendants of the various agreements between Happy
                     Tax and these Defendants, and the extensive damages Plaintiffs suffered as a result
                     of the defamatory and disparaging communications disseminated by these
                     Defendants.

          9.         Marcus Slater:

                     269 Remington Ave Gallatin, TN 37066 – (615) 423-2027

                     Mr. Slater is believed to have knowledge regarding the business operation of
                     Happy Tax, the franchise relationships between Happy Tax and these Defendants,
                     the terms and provisions of the various agreements between Happy Tax and these
                     Defendants, the breaches by Defendants of the various agreements between Happy
                     Tax and these Defendants, and the extensive damages Plaintiffs suffered as a result
                     of the defamatory and disparaging communications disseminated by these
                     Defendants.

          10.        Theodore “Ted” Muftic:

                     150 Southfield Ave Apt 2430, Stamford, CT 06502

                     Mr. Muftic is believed to have knowledge regarding the business operation of
                     Happy Tax, the franchise relationships between Happy Tax and these Defendants,
                     the breaches by Defendants of the various agreements between Happy Tax and
                     these Defendants, the defamatory statements made by Defendants about Plaintiffs
                     that are the subject of this action, and the extensive damages Plaintiffs suffered as
                     a result of the defamatory and disparaging communications disseminated by these
                     Defendants.

          11.        Lorris “Knox” Wimberly:

                     6226 University Park Dr Ste 3406, Radford VA 24141 – (865) 386-0711

                     Mr. Wimberly is believed to have knowledge regarding the business operation of
                     Happy Tax, the franchise relationships between Happy Tax and these Defendants,
                     the franchise relationships between Happy Tax and other Happy Tax franchisees,
                     the breaches by Defendants of the various agreements between Happy Tax and
                     these Defendants, the defamatory statements made by Defendants about Plaintiffs
                     that are the subject of this action, and the extensive damages Plaintiffs suffered as
                     a result of the defamatory and disparaging communications disseminated by these
                     Defendants.

                                                               4
                                                 JEFFREY M. BERMAN, P.A.
               1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 6 of 15




          12.     Naomi Black:

                  708 Greenfield Ln, Chesapeake VA 23322 – (757) 439-1584

                  Ms. Black is believed to have knowledge regarding the franchise relationships
                  between Happy Tax and these Defendants, the terms and provisions of the various
                  agreements between Happy Tax and these Defendants, the breaches by Defendants
                  of the various agreements between Happy Tax and these Defendants, and the
                  extensive damages Plaintiffs suffered as a result of the defamatory and disparaging
                  communications disseminated by these Defendants.

          13.     Renee Wareing:

                  1221 Birdneck Lake Dr Virginia Beach VA 23451 – (757) 575-6283

                  Ms. Wareing is believed to have knowledge regarding the franchise relationships
                  between Happy Tax and these Defendants, the breaches by Defendants of the
                  various agreements between Happy Tax and these Defendants, the defamatory
                  statements made by Defendants about Plaintiffs that are the subject of this action,
                  and the extensive damages Plaintiffs suffered as a result of the defamatory and
                  disparaging communications disseminated by these Defendants.

          14.     Christopher Trempe:

                  202 Cardinal Ct Andale, KS 67001 – (316) 655-4431

                  Mr. Trempe is believed to have knowledge regarding the franchise relationships
                  between Happy Tax and these Defendants, the breaches by Defendants of the
                  various agreements between Happy Tax and these Defendants, the defamatory
                  statements made by Defendants about Plaintiffs that are the subject of this action,
                  and the extensive damages Plaintiffs suffered as a result of the defamatory and
                  disparaging communications disseminated by these Defendants.

          15.     Robert Haun:

                  2131 Baypointe Drive Hixson, TN 37343 – (423) 529-0737

                  Mr. Haun is believed to have knowledge regarding the franchise relationships
                  between Happy Tax and these Defendants, the breaches by Defendants of the
                  various agreements between Happy Tax and these Defendants, the defamatory
                  statements made by Defendants about Plaintiffs that are the subject of this action,
                  and the extensive damages Plaintiffs suffered as a result of the defamatory and
                  disparaging communications disseminated by these Defendants.




                                                            5
                                              JEFFREY M. BERMAN, P.A.
            1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 7 of 15


          16.     Randall Pevin:

                  19 Barney St Warren, RI 02885 - +33 6 29 21 78 46

                  Mr. Pevin is believed to have knowledge regarding the franchise relationships
                  between Happy Tax and these Defendants, the breaches by Defendants of the
                  various agreements between Happy Tax and these Defendants, the defamatory
                  statements made by Defendants about Plaintiffs that are the subject of this action,
                  and the extensive damages Plaintiffs suffered as a result of the defamatory and
                  disparaging communications disseminated by these Defendants.

          17.     Nathan Pratt:

                  212 Grayhawk Loop Marshfield, MO 65706 – (417) 343-9790

                  Mr. Pratt is believed to have knowledge regarding the franchise relationships
                  between Happy Tax and these Defendants, the breaches by Defendants of the
                  various agreements between Happy Tax and these Defendants, the defamatory
                  statements made by Defendants about Plaintiffs that are the subject of this action,
                  and the extensive damages Plaintiffs suffered as a result of the defamatory and
                  disparaging communications disseminated by these Defendants.

          18.     Amanda Livingston:

                  409 Carolina Blvd Isle Of Palms, SC 29451 – (941) 993-0225

                  Ms. Livingston is believed to have knowledge regarding the franchise relationships
                  between Happy Tax and these Defendants, the breaches by Defendants of the
                  various agreements between Happy Tax and these Defendants, the defamatory
                  statements made by Defendants about Plaintiffs that are the subject of this action,
                  and the extensive damages Plaintiffs suffered as a result of the defamatory and
                  disparaging communications disseminated by these Defendants.

          19.     Monica Porier:

                  9 Sigmund Way Walpole, MA 02081 – (781) 686-2669

                  Ms. Porier is believed to have knowledge regarding the franchise relationships
                  between Happy Tax and these Defendants, the breaches by Defendants of the
                  various agreements between Happy Tax and these Defendants, the defamatory
                  statements made by Defendants about Plaintiffs that are the subject of this action,
                  and the extensive damages Plaintiffs suffered as a result of the defamatory and
                  disparaging communications disseminated by these Defendants.




                                                            6
                                              JEFFREY M. BERMAN, P.A.
            1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 8 of 15


          20.     Mike Halpern:

                  3200 Graylyn Terrace Wilmington, NC 28411 – (910) 200-7800

                  Mr. Halpern is believed to have knowledge regarding certain defamatory
                  statements made by Tricia Drago about Plaintiffs in and around June 2019 that are
                  the subject of this action.

          21.     Don Fontana:

                  13389 Chaplin Street Wadsworth, IL 60083 - (847) 263-0303

                  Mr. Fontana is believed to have knowledge regarding certain defamatory
                  statements made by Jamey Hill about Plaintiffs in and around May 2019 that are
                  the subject of this action.

          22.     David Kipp:

                  710 N Willard Ct Unit 1 Chicago, IL 60642 - (708) 912-4949

                  Mr. Kipp is believed to have knowledge regarding certain defamatory statements
                  made by Jamey Hill about Plaintiffs in and around May 2019 that are the subject of
                  this action.

          23.     Jeremy Noble:

                  8 Campus View Drive Loudonville, NY 12211 - (518) 265-4491

                  Mr. Noble is believed to have knowledge regarding certain defamatory statements
                  made by Jamey Hill about Plaintiffs in and around May 2019 that are the subject of
                  this action.

          24.     Anteneh Dejene:

                  4917 W 116th Street Hawthorne, CA 90250 - (323) 252-1305

                  Mr. Dejene is believed to have knowledge regarding certain defamatory statements
                  made by Jamey Hill about Plaintiffs in and around May 2019 that are the subject of
                  this action.

          25.     Scott Lucas:

                  6293 Oak Ridge Pl Westerville, OH 43082 - (614) 736-3415

                  Mr. Lucas is believed to have knowledge regarding certain defamatory statements
                  made by Jamey Hill about Plaintiffs in and around May 2019 that are the subject of
                  this action.


                                                            7
                                              JEFFREY M. BERMAN, P.A.
            1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 9 of 15


          26.     Jennifer Raimondi:

                  1130 W. Lake Cook Road, Buffalo Grove, IL 60089 – (847) 499-3330

                  Ms. Raimondi is believed to have knowledge regarding certain defamatory
                  statements made by Jamey Hill about Plaintiffs in and around May 2019 that are
                  the subject of this action.

          27.     Mike Foley:

                  15 Lonsdale Ave Dayton, OH 45419 - (937) 239-4791

                  Mr. Foley is believed to have knowledge regarding certain defamatory statements
                  made by Tricia Drago and Jamey Hill about Plaintiffs in and around September
                  2019 that are the subject of this action.

          28.     Andrea Williams:

                  1201 Damyien Arch Chesapeake, VA 23320 - (240) 502-6072

                  Ms. Williams is believed to have knowledge regarding certain defamatory
                  statements made by Tricia Drago and Jamey Hill about Plaintiffs in and around
                  September 2019 that are the subject of this action.

          29.     Michelle Chartier:

                  6815 Brittany Drive Fort Collins, CO 80525 - (970) 980-8880

                  Ms. Chartier is believed to have knowledge regarding certain defamatory
                  statements made by Tricia Drago and Jamey Hill about Plaintiffs in and around
                  September 2019 that are the subject of this action.

          30.     John Donley:

                  5830 Beale Ave Altoona, PA 16601 - (814) 312-6675

                  Mr. Donley is believed to have knowledge regarding certain defamatory statements
                  made by Tricia Drago and Jamey Hill about Plaintiffs in and around September
                  2019 that are the subject of this action.

          31.     Jennifer Michaels:

                  10655 E. Arabian Park Drive Scottsdale, AZ 85258 - (480) 235-2955

                  Ms. Michaels is believed to have knowledge regarding certain defamatory
                  statements made by Tricia Drago and Jamey Hill about Plaintiffs in and around
                  September 2019 that are the subject of this action.


                                                            8
                                              JEFFREY M. BERMAN, P.A.
            1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 10 of
                                      15

         32.     Matthew Sommer:

                 15599 Garden Rd Poway, CA 92064 – (858) 888-0218

                 Mr. Sommer is believed to have knowledge regarding certain defamatory
                 statements made by Tricia Drago and Jamey Hill about Plaintiffs in and around
                 September 2019 that are the subject of this action.

         33.     Laura Sommer:

                 15599 Garden Rd Poway, CA 92064 – (858) 888-0218

                 Ms. Sommer is believed to have knowledge regarding certain defamatory
                 statements made by Tricia Drago and Jamey Hill about Plaintiffs in and around
                 September 2019 that are the subject of this action.

         34.     Cindy Farrell:

                 1168 Mystical St. Henderson, NV 89052 - (702) 326-1555

                 Ms. Farrell is believed to have knowledge regarding certain defamatory statements
                 made by Tricia Drago and Jamey Hill about Plaintiffs in and around September
                 2019 that are the subject of this action.

         35.     Dustin Laurie:

                 9 Colonial Heights Drive Bradford, PA 16701 - (814) 366-0416

                 Mr. Laurie is believed to have knowledge regarding certain defamatory statements
                 made by Tricia Drago and Jamey Hill about Plaintiffs in and around September
                 2019 that are the subject of this action.

         36.     Christina “Tina” McGeehen:

                 11940 Wexford Club Drive Roswell, GA 30075 - (678) 852-6319

                 Ms. McGeehen is believed to have knowledge regarding certain defamatory
                 statements made by Tricia Drago and Jamey Hill about Plaintiffs in and around
                 September 2019 that are the subject of this action.

         37.     Janet Tejada:

                 20409 Symphony Dr Riverside, CA 92507 - (909) 904-1131

                 Ms. Tejeda is believed to have knowledge regarding certain defamatory statements
                 made by Tricia Drago and Jamey Hill about Plaintiffs in and around September
                 2019 that are the subject of this action.


                                                           9
                                             JEFFREY M. BERMAN, P.A.
           1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 11 of
                                      15

         38.     Gabriel Lewit:

                 2314 Birchwood Ct N Buffalo Grove, IL 60089 - (847) 867-6606

                 Mr. Lewit is believed to have knowledge regarding certain defamatory statements
                 made by Tricia Drago and Jamey Hill about Plaintiffs in and around June 2019 that
                 are the subject of this action.

         39.     Steven Lewit:

                 2371 Legends Ct Riverwoods, IL 60015 - (847) 274-5986

                 Mr. Lewit is believed to have knowledge regarding certain defamatory statements
                 made by Tricia Drago and Jamey Hill about Plaintiffs in and around June 2019 that
                 are the subject of this action.

         40.     Steven Ibbotson:

                 3015 5 Ave NE #150, Calgary, AB T2A 6T8, Canada – (403) 478-8195

                 Mr. Ibbotson is believed to have knowledge regarding certain defamatory
                 statements made by Tricia Drago about Plaintiffs in and around December 2019
                 and January 2020 that are the subject of this action.

         41.     Todd Brisbois:

                 16 Boutwell St Wilmington, MA 01887 - (978) 764-0193

                 Mr. Brisbois is believed to have knowledge regarding certain defamatory
                 statements made by Tricia Drago and Jamey Hill about Plaintiffs that are the subject
                 of this action.

         42.     Dora Binegar:

                 104 Hubbard Ct Nicholasville, KY 40356 - (386) 843-0818

                 Mrs. Binegar is believed to have knowledge regarding certain defamatory
                 statements made by Tricia Drago and Jamey Hill about Plaintiffs that are the subject
                 of this action.

         43.     Noor Smadi:

                 1124 W Arrow Route 925 Upland, CA 91786 - (909) 618-7876

                 Mr. Smadi is believed to have knowledge regarding certain defamatory statements
                 made by Tricia Drago and Jamey Hill about Plaintiffs that are the subject of this
                 action.


                                                          10
                                             JEFFREY M. BERMAN, P.A.
           1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 12 of
                                      15

         44.     Megan McKenzie:

                 1910 Ala Moana Blvd 7D Honolulu, HI 96815 - (304) 668-2399

                 Ms. McKenzie is believed to have knowledge regarding certain defamatory
                 statements made by Tricia Drago and Jamey Hill about Plaintiffs that are the subject
                 of this action.

         45.     Lisandro Aviles:

                 1854 Beverly Blvd San Jose, CA 95116 - (408) 794-5935

                 Mr. Aviles is believed to have knowledge regarding certain defamatory statements
                 made by Tricia Drago about Plaintiffs that are the subject of this action.

         46.     Michelle Ueligitone:

                 633 Kaimalino Street, , Honolulu, HI 96734 - (808) 445-8593

                 Ms. Ueligitone is believed to have knowledge regarding certain defamatory
                 statements made by Tricia Drago about Plaintiffs that are the subject of this action.

         47.     Nuno Silveira:

                 888 Via Enrico San Lorenzo, CA 94580 - (510) 566-9871

                 Mr. Silveira is believed to have knowledge regarding certain defamatory statements
                 made by Tricia Drago about Plaintiffs that are the subject of this action.

         48.     Todd Yeates:

                 952 Howe Ave. #89 Sacramento, CA 95825 - (916) 549-7784

                 Mr. Yeates is believed to have knowledge regarding certain defamatory statements
                 made by Tricia Drago about Plaintiffs that are the subject of this action.

         49.     Elizabeth Merk:

                 P.O. Box 383579, Waikoloa, HI 96738 - (808) 885-6279

                 Ms. Merk is believed to have knowledge regarding certain defamatory statements
                 made by Tricia Drago about Plaintiffs that are the subject of this action.

         50.     Chandrie Chang:

                 6493 Willow Breeze Lane Las Vegas, NV 89118 - (702) 503-7202

                 Ms. Chang is believed to have knowledge of certain defamatory statements made
                 by Tricia Drago and Jamey Hill about Plaintiffs that are the subject of this action.
                                                11
                                             JEFFREY M. BERMAN, P.A.
           1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 13 of
                                      15

       (ii)      a copy – or a description by category and location -- of all documents,
                 electronically stored information, and tangible things that the disclosing party
                 has in its possession, custody, or control and may use to support its claims or
                 defenses, unless the use would be solely for impeachment:

         Plaintiffs are in possession, custody, or control of the following documents, data
         compilations, and tangible things which may be used to support their claims, which are all
         located on cloud servers utilized by Happy Tax.

                   Franchise Agreement between Happy Tax and The J.L. Hill Group dated September
                    28, 2015.

                   Area Representative Agreement between Happy Tax and The J.L. Hill Group dated
                    July 13, 2017.

                   Area Representative Agreement between Happy Tax and Chad Greene dated
                    July 14, 2017.

                   Franchise Agreement between Happy Tax and Chad Greene dated August 3, 2017.

                   Franchise Agreement between Happy Tax and Banyan Accounting dated
                    October 20, 2017.

                   Area Representative Agreement between Happy Tax and Banyan Accounting dated
                    December 11, 2017.

                   Area Representative Agreement between Happy Tax and Chad Greene dated
                    December 12, 2017.

                   Renewed Franchise Agreement between Happy Tax and The J.L. Hill Group dated
                    August 13, 2018.

                   Franchise Agreements between Happy Tax and its other current or former
                    franchisees.

                   Promissory Notes and/or Personal Guaranty between Happy Tax and any
                    Defendants.

                   September 27th Regulator Letter, as detailed in paragraph 118 of Plaintiffs’ Third
                    Amended Complaint (“Complaint”).

                   September 28th Email, as detailed in paragraph 120 of Plaintiffs’ Complaint.

                   October 11, 2019 letter from Knox Wimberly, as detailed in paragraph 128 of
                    Plaintiffs’ Complaint.

                   October 14, 2019 “anonymous” email, as detailed in paragraph 129 of Plaintiffs’
                    Complaint.
                                                             12
                                                JEFFREY M. BERMAN, P.A.
              1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 14 of
                                      15



                    October 14, 2019 “anonymous” email, as detailed in paragraph 130 of Plaintiffs’
                     Complaint.

                    October 23, 2019 “anonymous” email, as detailed in paragraph 134 of Plaintiffs’
                     Complaint.

                    October 29, 2019 “anonymous” email, as detailed in paragraph 140 of Plaintiffs’
                     Complaint.

                    October 30, 2019 “anonymous” email, as detailed in paragraph 145 of Plaintiffs’
                     Complaint.

                    Franchisee accounting reconciliations prepared from April 2019 through the
                     present.


        (iii)      a computation of each category of damages claimed by the disclosing party –
                   who must also make available for inspection and copying as under Rule 34 the
                   documents or other evidentiary material, unless privileged or protected from
                   disclosure, on which each computation is based, including materials bearing on
                   the nature and extent of injuries suffered:

          Plaintiffs submit Defendants employed an unlawful scheme to take over and assume
          control of Happy Tax. When their plot proved unsuccessful, Defendants sought to sabotage
          and destroy Happy Tax and injure Mario Costanz by disseminating false and defamatory
          statements about them and breaching the parties’ franchise documents in multiple respects.
          Plaintiffs believe Defendants’ unlawful actions caused Happy Tax to sustain damages in
          excess of $5,000,000.00, consisting of at least approximately $1-2 million in lost franchise
          sales fees in 2019 alone (i.e., lost profits/revenue), millions in lost future royalties and note
          payments (i.e., lost profits/revenue), lost asset value of Happy Tax’s corporate assets, and
          significant monetary harm to Plaintiffs’ reputations and ability to generate revenue for the
          company, resulting in lost income to Plaintiffs (i.e., actual damages in lost income/profits,
          and presumed damages for reputation harm suffered).

        (iv)       for inspection and copying as under Rule 34, any insurance agreement under
                   which an insurance business may be liable to satisfy all or part of a possible
                   judgment in the action or to indemnify or reimburse for payments made to
                   satisfy the judgment:

                   None.




                                                              13
                                                 JEFFREY M. BERMAN, P.A.
               1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-24539-FAM Document 107-1 Entered on FLSD Docket 06/26/2021 Page 15 of
                                      15



                                                       Respectfully Submitted,
                                                       JEFFREY M. BERMAN, P.A.
                                                       JEFFREY M. BERMAN, P.A.
                                                       1722 Sheridan Street No. 225
                                                       Hollywood, Florida 33020
                                                       Tel 305.834.4150

                                                    By:
                                                                JEFFREY M. BERMAN
                                                                Fla. Bar No. 14979
                                                                jeff@jmbermanlaw.com


                                       CERTIFICATE OF SERVICE

          I CERTIFY that on May 24, 2021 the foregoing was served via email to Defendants’
   counsel, Lonnie Simpson, Esq.

                                                       By:_____________________ _________
                                                                Jeffrey M. Berman




                                                          14
                                             JEFFREY M. BERMAN, P.A.
           1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
